                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

UNITED STATES OF AMERICA               *

vs.                                    *
                                                 CASE NO. 4:14-CR-11 (CDL)
CHRISTOPHER OATES,                     *

      Defendant.                       *


                                 O R D E R

      After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

October 23, 2018 is hereby approved, adopted, and made the Order

of    the   Court,   including   the       denial   of   a   certificate   of

appealability.

      The Court considered Oates’s objections to the Report and

Recommendation and finds that they lack merit.

      IT IS SO ORDERED, this 20th day of December, 2018.

                                           S/Clay D. Land
                                           CLAY D. LAND
                                           CHIEF U.S. DISTRICT COURT JUDGE
                                           MIDDLE DISTRICT OF GEORGIA
